UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7024


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHANNON DERRELL WILLIAMS, a/k/a Doe,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:02-cr-00085-JRS-1; 3:05-cv-00100-JRS)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shannon Derrell Williams, Appellant Pro Se.       David Thomas
Maguire, Assistant United States Attorney, Richmond, Virginia,
George Alfred Townsend, GEORGE A. TOWNSEND, IV, PLLC, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shannon Derrell Williams appeals the district court’s order

construing      his    self-styled    “motion     for   declaratory       judgment

pursuant to 28 U.S.C. § 2201” and his Fed. R. Civ. P. 60(b)

motion     as   successive     28    U.S.C.    § 2255    (2012)       motions   and

dismissing them as unauthorized.               We have reviewed the record

and   conclude        that   Williams’       motions    were,    in     substance,

successive § 2255 motions.           See United States v. McRae, 793 F.3d

392, 399-400 (4th Cir. 2015); see also Gonzalez v. Crosby, 545

U.S. 524, 532 (2005) (explaining how to differentiate a true

Rule 60(b) motion from an unauthorized successive habeas corpus

motion).        We thus conclude that Williams is not required to

obtain a certificate of appealability to appeal the district

court’s order.         See McRae, 793 F.3d at 400.              However, in the

absence of prefiling authorization, the district court lacked

jurisdiction to consider Williams’ successive motions.                     See 28

U.S.C.    § 2244(b)(3)(A)      (2012).         Accordingly,     we     affirm   the

district court’s order.

      Additionally, we construe Williams’ notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.         United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

                                         2
     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).     Williams’ claims do not satisfy either of

these   criteria.    Therefore,    we   deny   authorization    to    file   a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions   are   adequately    presented    in   the   materials    before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    3